Exhibit 99.1 TechTarget Reports Record Fourth Quarter and Full Year 2007 Results Q4 2007 Revenues Increase 23% to $28.4 million 2007 Revenues Increase 20% to $94.7 million Needham, MA – February 13, 2008 –TechTarget, Inc. (NASDAQ: TTGT) today announced financial results for the three months and year ended December 31, 2007.Total revenues for the fourth quarter increased by 23% to $28.4 million compared to $23.1 million for the comparable prior year quarter. Online revenues increased by 23% to $19.0 million compared to $15.4 million for the comparable prior year quarter. Adjusted EBITDA (earnings before interest, taxes, depreciation, and amortization, as adjusted for stock-based compensation) increased by 13% to $8.4 million compared to $7.4 million for the comparable prior year quarter. Total revenues for 2007 increased by 20% to $94.7 million compared to $79.0 million for 2006.
